Citation Nr: 0831842	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  07-31 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
depressive disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel.


INTRODUCTION

The veteran served on active duty from April 1970 to November 
1971.  
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that awarded a 30 
percent rating for a depressive disorder, secondary to 
service-connected prostate cancer.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A preliminary review of the record discloses that additional 
development is needed prior to further disposition of the 
claim.

The veteran's VA medical records dated from June 2005 to 
August 2007 show that he was treated for complaints of 
depression and anxiety, which were clinically related to his 
December 2005 diagnosis of prostate cancer and follow-up 
treatment, most notably his June 2006 radical retropubic 
prostatectomy.  Specifically, the veteran's symptoms of 
depression and anxiety were evaluated by VA medical providers 
in August 2006, October 2006, March 2007, May 2007, and 
August 2007.  On those occasions, he was found to have GAF 
scores of 70, 56, 60, 50, and 50, respectively.  In September 
2006, the veteran was screened for post-traumatic stress 
disorder, the results of which were negative.  In March 2007, 
the veteran underwent a VA genitourinary examination, in 
which it was noted that he suffered from depression due to 
incontinence and other symptoms of prostate cancer.  The 
veteran was thereafter granted service connection for a 
depressive disorder, secondary to his prostate cancer, and 
assigned a 30 percent rating. 

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. App. 
69 (1995).  The veteran in this case has not been afforded a 
VA psychiatric examination to address the severity of his 
service-connected depressive disorder.  Although the 
veteran's VA outpatient records show ongoing treatment for 
depression and anxiety and GAF scores ranging from 50 to 70, 
there is no indication that any of the VA medical providers 
who treated the veteran for mental health problems reviewed 
his claims file, including his service medical records and VA 
treatment records.  To ensure a thorough examination and 
evaluation, the veteran's service-connected depressive 
disorder must be viewed in relation to its history.  
38 C.F.R. § 4.1 (2007).  Therefore the claim must be remanded 
for a VA examination with a review of the claims file.   

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
psychiatric examination to determine 
the severity of his service-connected 
depressive disorder, not otherwise 
specified, as secondary to service-
connected prostate cancer.  The claims 
file should be reviewed by the examiner 
and that review should be noted in the 
examination report.  The examiner 
should specifically provide a full 
multi-axial diagnosis pursuant to the 
Diagnostic and Statistical Manual of 
Mental Disorders, American Psychiatric 
Association (4th ed. 1994) (DSM- IV), 
to include a GAF score related to the 
veteran's depressive disorder.  The 
examiner should indicate the present 
and historical degree of social and 
occupational adaptability impairment 
due to the veteran's depressive 
disorder.  The examiner should 
reconcile the opinion with all other 
clinical evidence of record, including 
the veteran's prior GAF scores.

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

